Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered May 13, 1997, convicting him of rape in the first degree (two counts), sexual abuse in the first degree (four counts), and endangering the welfare of a child, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We are satisfied that the defendant received the effective assistance of counsel (see, People v Satterfield, 66 NY2d 796; People v Cuesta, 177 AD2d 639).
The defendant’s remaining contentions are unpreserved for appellate review or without merit. Ritter, J. P., Santucci, Joy and Florio, JJ., concur.